J-S83014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: C.Z.M.,                :   IN THE SUPERIOR COURT OF
    S.M.M., AND T.L.M.                         :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.A.M.                          :
                                               :
                                               :
                                               :
                                               :   No. 1004 WDA 2018

                  Appeal from the Order Entered June 1, 2018
            In the Court of Common Pleas of Westmoreland County
                    Orphans' Court at No(s): 141 of 2017,
                                              142 of 2017,
                                              143 of 2017


BEFORE: PANELLA, J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                             FILED JANUARY 23, 2019

       K.A.M. (“Mother”) appeals from the orders entered June 1, 2018, which

granted the petitions of W.A.W.1 and M.L.A.W. (collectively, “Maternal

Grandparents”), and terminated Mother’s parental rights to her minor

children, daughter C.Z.M. (born December 2011), son S.M.M., and daughter

T.L.M. (both born December 2012) (collectively “Children”), pursuant to

section 2511(a)(1), (2), and (b) of the Adoption Act, 23 Pa.C.S. § 2511.2 We

affirm.
____________________________________________


1W.A.W. is the stepfather of Mother, and has been married to M.L.A.W. since
1991.

2 That same day, the court terminated the parental rights of M.M. (“Father”),
who failed to appear at the hearing. Father has not separately appealed the
termination of his parental rights and is not a party to the instant appeal.
J-S83014-18



       Since 2011, Children have, for the most part, resided informally with

Maternal Grandparents.3 N.T., 5/24/18, at 6, 21. Mother lived in the house

as well. Id. at 24. In the fall of 2013, Maternal Grandparents observed that

Mother’s behavior was becoming erratic and violent. Id. at 7. In March 2014,

Maternal Grandmother found a syringe on the floor of Mother’s bedroom. Id.

at 7-8. This prompted her to search Mother’s room, where she found stamped

bags and burnt spoons containing drug residue. Id. Maternal Grandmother

then checked her jewelry box, and discovered that all of her gold jewelry and

her laptop was missing.4 Id.

       Subsequent to these discoveries, Maternal Grandparents obtained a

protection from abuse (“PFA”) order against Mother, and filed a complaint in

custody for Children. Id. at 7-8. On May 28, 2014, Maternal Grandparents

were granted sole legal and primary physical custody of Children. Id. at 6,

21.   Mother was permitted supervised partial physical custody of Children

every Saturday from noon until 5:30 p.m. at the sober living home where she

was residing. See Pet. Ex. 1.

       Father has had no contact with Children or Maternal Grandparents since

May 23, 2014. N.T., 5/24/18, at 12, 23-24. Mother visited with Children two

____________________________________________



3For approximately six weeks, Children lived with Mother in Philadelphia. Id.
at 24, 39.

4 A police investigation later confirmed that Mother had stolen the jewelry and
was selling it at pawn shops. Id. at 8. Additionally, Mother was selling other
items and jewelry that did not belong to Maternal Grandmother. Id.

                                           -2-
J-S83014-18



times at the sober living home, checked herself out of the home, and

disappeared.       Id. at 16.       Mother made no attempt to call Maternal

Grandparents regarding Children. Id. at 9, 25-26.

       Subsequently, Mother made few attempts to see Children. Id. at 16-

17. Her contributions to the family were buying groceries occasionally. Id.

at 11, 22.      Mother never sent cards or gifts to Children for birthdays,

Christmas, or any other occasion.              Id. at 9.   She has not performed any

parental duties since May 2014. Id. at 9, 11-12, 22. In 2015, Mother visited

Maternal Grandparents’ home for approximately fifteen minutes; this was also

the last time Mother saw Children in person. Id. at 5, 25. In May or June

2016, Mother went to Maternal Grandparents’ home with the intent of seeing

Children. Id. at 17-18, 21. Maternal Grandfather would not allow her in,

citing the custody order.        Id. at 18, 21, 25-26.         The last time Maternal

Grandmother saw Mother was in November 2017, at a Wal-Mart. Id. at 10.

Mother asked how Children were doing, but left the store shortly thereafter.

Id.

       On December 22, 2017, Maternal Grandparents filed petitions seeking

to involuntarily terminate the parental rights of Mother and Father so that they

could adopt Children. The court convened hearings on the petitions on May

24, 2018. Maternal Grandparents, represented by counsel, testified. 5 Mother,



____________________________________________


5 Father was served by alternate means of service, but did not attend the
termination hearing.

                                           -3-
J-S83014-18



represented by counsel, testified on her own behalf.           Children were

represented by a guardian ad litem and by legal counsel.

      Maternal Grandparents testified that they love Children and wish to

provide them with a steady, stable home life. Id. at 14, 22-23. Children refer

to Maternal Grandparents as “Mommy” and “Daddy.” Id. at 14. Maternal

Grandparents denied threatening to call the police if Mother attempted to visit

unannounced. Id. at 17-18, 25-26.

      Mother claimed to have begun employment in a restaurant one day prior

to the hearing, but did not verify her employment. Id. at 28, 34-35. Mother

was enrolled in the accelerated rehabilitative disposition (“ARD”) program in

Westmoreland County and anticipated that she would be finished in the end

of June 2018. Id. at 28. Mother testified that in 2014, she left the sober

living home and moved in to her boyfriend’s house, and claimed Maternal

Grandparents brought Children to visit her there. Id. at 29. Mother claimed

she had tried to call and text Maternal Grandparents every day for two years,

but had stopped after receiving no response. Id. at 31. Mother admitted she

did not bring and did not have copies of phone logs or text messages. Id. at

34.

      Mother claimed she went to Maternal Grandparents’ house in May 2016

because they had ceased all communication with her, and that Maternal

Grandfather had threatened to call the police on Mother. Id. at 30. Mother

also claimed that Maternal Grandmother told Mother she had warned the

neighborhood to call the police if Mother showed up again. Id. at 30-31.

                                     -4-
J-S83014-18



       Children’s legal counsel, Kelly Eshelman, Esquire, reported Children are

happy, healthy, and wish to remain with Maternal Grandparents, whom they

view as their mother and father. Id. at 41-41. They do not demonstrate any

emotional bond to Mother; the oldest Child, C.Z.M., stated she would like to

see Mother occasionally as a friend. Id. at 42. The youngest children, S.M.M.

and T.L.M., do not identify Mother as a significant person in their lives. Id.

Additionally, Children’s guardian ad litem, Leslie Uncapher, Esquire, noted that

she observed Children in Maternal Grandparents’ home and they are happy to

be there and show no indication of having any bond with Mother. Id. She

believed it was in the best interests of Children to be adopted by Maternal

Grandparents. Id. at 43.

       On June 1, 2018, the court issued an order terminating Mother’s

parental rights involuntarily. On June 5, 2018, Mother filed a notice of appeal6

and a statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

       On appeal, Mother raises a single issue for our review:
____________________________________________


6   On June 1, 2018, the Pennsylvania Supreme Court published
Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), holding that “in future
cases [Pa.R.A.P.] 341(a) will, in accordance with its Official Note, require that
when a single order resolves issues arising on more than one lower court
docket, separate notices of appeal must be filed. The failure to do so will
result in quashal of the appeal.” Id. at 977. In the instant matter, a separate
trial court docket exists for each child, although the trial court entered the
same order, containing all three docket numbers in the caption, on each
docket. As the order resolved issues on multiple dockets, the proper
procedure would have been for Mother to file separate notices of appeal as to
each Child. However, as no party was prejudiced by this procedural misstep
and in the interest of judicial economy, we decline to quash in this instance.

                                           -5-
J-S83014-18



      I. Whether the trial court erred by finding clear and convincing
      evidence that the Maternal Grandparents met their burden under
      23 Pa.C.S. § 2511(b)?

See Mother’s Brief at 4.

      We review cases involving the termination of parental rights according

to the following standards.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted).

      Termination requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.




                                      -6-
J-S83014-18



In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).         As

Mother does not challenge that grounds for termination existed under 23

Pa.C.S. § 2511(a), see Appellant’s Brief, at 4, we focus our analysis on 23

Pa.C.S. § 2511(b).7

       Essentially, Mother argues the evidence did not support a finding that

termination was in Children’s best interests, because there was evidence of a

bond between Children and Mother. See Mother’s Brief at 10. She argues

that the court did not conduct an analysis to determine whether terminating

Mother’s rights would destroy an existing, necessary, and beneficial

relationship, and that a bonding assessment was not performed. Id. at 10-

11. Mother avers that because Children lived with Mother since their birth

until 2014; because Mother twice visited with Children while she was in a

halfway house; and because the Children are not opposed to seeing Mother,

the facts of this case support that a bond existed. Id. at 10.

       The statute provides:

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant

____________________________________________


7 Mother raised challenges to the Section 2511(a) findings in her Rule 1925(b)
statement, but has abandoned them on appeal. See Krebs v. United
Refining Co. of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (noting
that where an appellant does not preserve her issue by raising it in her concise
statement of errors complained of on appeal, that issue is waived on appeal).

                                           -7-
J-S83014-18


      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.

      Accordingly, we consider whether Child’s needs and welfare will be met

by termination pursuant to Subsection (b). In re Z.P., 994 A.2d 1108, 1121

(Pa. Super. 2010). “In this context, the court must take into account whether

a bond exists between child and parent, and whether termination would

destroy an existing, necessary and beneficial relationship.” Id. The court is

not required to use expert testimony, and social workers and caseworkers

may offer evaluations as well. Id. Ultimately, the concern is the needs and

welfare of a child. Id.

      We have stated:

      [b]efore granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child[ren]’s needs and
      welfare, must examine the status of the natural parental bond to
      consider whether terminating the natural parents’ rights would
      destroy something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The trial court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. See In re N.A.M., 33 A.3d 95,



                                     -8-
J-S83014-18



103 (Pa. Super. 2011).      Additionally, the court may emphasize the safety

needs of a child. See In re K.Z.S., 946 A.2d 753, 763 (Pa. Super. 2008).

Where there is no evidence of a bond between the parent and child, it is

reasonable to infer that no bond exists. Id. “[A] parent’s basic constitutional

right to the custody and rearing of . . . her child is converted, upon the failure

to fulfill . . . her parental duties, to the child’s right to have proper parenting

and fulfillment of [the child’s] potential in a permanent, healthy, safe

environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (internal

citations omitted).

      Here, the trial court found as follows:

      [T]he children do not demonstrate any emotional bond with their
      Mother. [C.Z.M.] said that she would like to see her birth mother
      occasionally as a friend. The other two children, due to the young
      age at which they last had contact with their mother, do not
      identify Birth Mother as a significant person in their lives . . . Birth
      Mother [has] made no progress with parenting and developing a
      healthy emotional attachment to the children.

See Order, 6/1/18, at 6-7. In so finding, the court concluded that it was in

Children’s best interests if Mother’s parental rights were terminated.

      The trial court’s findings are supported by the record, and Mother’s

arguments that a bonding assessment should have been conducted are

unavailing.   Initially, we note that Mother never requested that such an

assessment be performed. Secondly, no such assessment is required, and

where there is no evidence of a bond, it is reasonable to infer that no bond

exists. Z.P., 994 A.2d at 1121; K.Z.S., 946 A.2d at 763.



                                       -9-
J-S83014-18



      Despite Mother’s assertions that there was a bond because she had lived

with Children in Maternal Grandparents’ home for approximately two years,

and in Philadelphia for approximately six weeks, the record did not reflect that

this was the case. Rather, it showed that Mother had had little to no contact

with Children for the last three years. The oldest Child seems ambivalent to

seeing Mother, and views her more as a “friend” than a parent. The youngest

Children do not see mother as a “significant person” at all, and do not have a

relationship with her. Accordingly, the record did not reflect that there was

any bond between Mother and Children, and no evidence that terminating

Mother’s parental rights would sever an existing beneficial relationship or

cause irreparable harm to Children. K.Z.S., 946 A.2d at 764. On the contrary,

there is a strong, loving, and beneficial bond between Children and Maternal

Grandparents, who have cared for them for the majority of their lives.

      Thus, on this record, clear and convincing evidence supports the trial

court’s termination of Mother’s parental rights. The evidence supports a

finding under subsection (b) that termination would sever an existing,

beneficial relationship with Mother, or that termination would harm Children.

994 A.2d at 1126-27; K.Z.S., 946 A.2d at 763. Accordingly, we affirm the

trial court’s orders.

      Order affirmed.




                                     - 10 -
J-S83014-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2019




                          - 11 -